Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the amendment filed on 1/19/21.
	Claims 1, 2 have been amended. 
	Response to Arguments
Applicant’s arguments, see pages 4-8, filed 1/19/21, with respect to claims 1, 4-9 have been fully considered and are persuasive.  The objection/rejection of claims 1, 4-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.  Claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a device comprising, in combination with other cited limitations, the connection path being electrically coupled with the driver IC, wherein the driver IC comprises a high voltage terminal electrically coupled to the connection path through a high voltage resistor as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824